The Supreme Court properly denied that branch of the defendant’s omnibus motion which was to suppress physical evidence seized as a result of a warrantless search of the defend*1261ant’s home (see People v Rodriguez, 77 AD3d 280, 287 [2010]). The record supports the Supreme Court’s determination that the warrantless entry into the home was justified by a reasonable belief by the police that an emergency situation required their immediate assistance (see People v Molnar, 98 NY2d 328 [2002]; People v Mitchell, 39 NY2d 173 [1976], cert denied 426 US 953 [1976]; People v Rodriguez, 77 AD3d at 287; People v Desmarat, 38 AD3d 913 [2007]; People v Manning, 301 AD2d 661 [2003]; People v DePaula, 179 AD2d 424 [1992]). Moreover, the Supreme Court properly denied suppression of certain evidence later seized from the defendant’s garage pursuant to a search warrant. Although the search warrant failed to list the defendant’s garage as a place to be searched, the garage was referenced in the search warrant application and supporting documents (see People v Carpenter, 51 AD3d 1149 [2008]; People v Davenport, 231 AD2d 809 [1996]). Covello, J.E, Hall, Lott and Cohen, JJ., concur.